                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAWAAN PARHAM,                                :
    Plaintiff,                                :
                                              :               CIVIL ACTION
       v.                                     :               NO. 16-6148
                                              :
WARDEN GERALD MAY, et al.,                    :
    Defendants.                               :

                                        MEMORANDUM

Jones, II.     J.                                                                  March 28, 2019

  I.   INTRODUCTION

       Plaintiff Kawaan Parham (“Parham”), a former pretrial detainee at the Curran-Fromhold

Correctional Facility (“CFCF”), commenced this civil rights action under 42 U.S.C. § 1983 against

CFCF Warden Gerald May, and Correctional Officers Roseberry and Velazquez (collectively, “the

Defendants”) seeking money damages for Defendants’ alleged deliberate indifference to Parham’s

liberty rights in violation of the Eighth and Fourteenth Amendments. (ECF No. 28, ¶ 22). After

Parham amended his Complaint, (ECF No. 1), with leave of the Court, (ECF No. 28), the

Defendants independently filed Motions to Dismiss Parham’s Second Amended Complaint for

failure to state a claim in accordance with FED. R. CIV. P. 12(b)(6). (See ECF Nos. 29, 32, 36).

For the reasons set forth herein, the Motions to Dismiss shall be granted as to all Defendants and

Parham will be given one final opportunity to amend.

 II.   STANDARD OF REVIEW

       In deciding a Rule 12(b)(6) motion, courts must "accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief." Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation marks and citation omitted).

                                                  1
Nevertheless, "[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009) (internal quotation marks omitted). This standard, which applies to all civil cases, "asks for

more than a sheer possibility that a defendant has acted unlawfully." Ashcroft v. Iqbal, 556 U.S.

662, 678. "[A]ll civil complaints must now set out sufficient factual matter to show that the claim

is facially plausible." Fowler, 578 F.3d at 210 (internal quotation marks omitted). "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at

678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

III.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In 2014 Parham was housed at CFCF as a pretrial detainee while Defendant May served as

Warden. (ECF No. 28, ¶¶ 2, 9). On July 7, 2015, Parham attended a hearing on a Motion for

Release he had filed pursuant to Pennsylvania Rule of Criminal Procedure 600, which the

Honorable J. Scott O’Keefe granted. (ECF Nos. 28, ¶ 10; 32, Ex. A). Parham was unable to

immediately be released into the community because he was required to sign certain bail bond

documents and return them to the Clerk of Courts. (ECF No. 28, ¶¶ 11–12). Consequently, after

the hearing he returned to CFCF where he waited for the necessary paperwork to be delivered.

(ECF No. 28, ¶ 12). Sometime thereafter, the paperwork was delivered via the mail; however,

“the correctional officers failed to deliver the paperwork to Plaintiff.” (ECF No. 28, ¶¶ 13–14).

Indeed, Parham’s mail, the delivery of which was overseen by Defendants Velazquez and

Roseberry, was put in a desk drawer not to be seen again until some sixteen months later in October

2016. (ECF No. 28, ¶¶ 14–17). Parham remained incarcerated as a pretrial detainee for that entire

period. (ECF No. 28, ¶ 16).



                                                 2
       Consequently, Parham brought the instant § 1983 civil rights action alleging an unlawful

deprivation of his liberty caused by Defendants Velazquez and Roseberry’s failure to deliver the

documents necessary for his release, and Warden May’s failure to train them in the proper

“handling and processing of bail bond documents.” (ECF No. 28, ¶¶ 19 –27). The Defendants

timely filed separate Motions to Dismiss pursuant to Rule 12(b)(6) raising several arguments

regarding the sufficiency of the Second Amended Complaint, including Parham’s failure to allege

the deprivation of a cognizable constitutional right. (ECF Nos. 32, pp. 4–6; 36, pp. 5–6); see also

29, p. 6). The Court will not address all of Defendants’ arguments at this juncture because the

Court finds that Parham has failed to plead his entitlement to bail, and thus, the deprivation of a

constitutional right – a dispositive, threshold issue. The Court will address that pleading deficiency

alone, herein, and grant Parham a final attempt to amend.

IV.    DISCUSSION

       A local municipality may incur liability under § 1983 only when its policy or custom causes

the deprivation of a constitutionally protected right. Monell v. Dep't of Soc. Servs. of City of New

York, 436 U.S. 658, 694 (U.S. 1978). Parham claims that Defendant May’s failure to have proper

policies and procedures regarding the distribution of mail and Defendants Roseberry and

Velazquez’s failure to deliver mail that would have enabled him to be released on bail, deprived

him of a cognizable liberty interest.

       Pennsylvania state law has created a means by which pretrial detainees may obtain bail.

PA. R. CRIM. P. 600(B). Where a detainee has been imprisoned in excess of certain time limitations

without a trial, the detainee “may file a written motion requesting that the defendant be released

immediately on nominal bail subject to any nonmonetary conditions of bail imposed by the court

as permitted by law.” PA. R. CRIM. P. 600(D). While there is no absolute right to bail, there exists



                                                  3
a well-settled substantive liberty interest in freedom from confinement that may provide

substantive due process protection for the exercise of a bail option. Steele v. Cicchi, 502 (3d Cir.

2017) (recognizing a substantive right to bail for a pretrial detainee who had been adjudged eligible

for release but was prevented from posting bail due to his inability to use the phone while in

administrative segregation).

       Parham filed such a Rule 600 motion, demonstrating that he had been incarcerated in

excess of the time permitted under Rule 600(B). (See ECF No. 28, ¶ 10). However, although the

Honorable Judge O’Keefe granted Parham’s request for release on bail, he did so subject to certain

“nonmonetary conditions of bail imposed by the court,” including obtaining an electronic monitor

and establishing a residence. PA. R. CRIM. P. 600(D); (ECF No. 32, Ex. A). Parham failed to plead

satisfaction of these conditions. Indeed, Parham failed to plead that these conditions even existed.

These deficiencies are fatal to his claim.

       The Court reaches this determination after considering the “Short Certificate” attached to

Defendants Roseberry and Velazquez’s respective Motions to Dismiss. (ECF Nos. 32, Ex. A; 36,

Ex. A; see also 37-1, p. 1).1 Parham argues that he was not ordered to find a residence; rather he

was simply told to complete paperwork regarding his residence, which his attorney would then

submit to the court. (ECF No. 37 at 6.) Moreover, Parham contends that “paperwork appears to

be the very bail-bond documents Defendants failed to deliver.” (Id.). At base then, Parham claims

that had the bail bond documents been delivered to him, he would have been able to fill in his

address, his lawyer would have submitted them to the Clerk of Courts, and he would have been

released. Implied in this argument is that Parham had an address to include on the bail documents



1
  This document is reviewable by the Court at this posture because it is a “concededly authentic
document upon which the complaint is based.” Pension Benefit Guar. Corp. v. White Consol.
Indus., 998 F.2d 1192, 1196 (3d Cir. 1993).
                                                 4
and upon his attorney’s submission of these documents, would have been able to obtain an

electronic monitor, thereby satisfying the “nonmonetary conditions” of his release. (ECF No. 37,

p. 6). Moreover, implied in this argument is that neither Parham nor his attorney was able to

provide that address and complete the electronic monitor paperwork at the hearing.

       While all of this may be true, the Court will not afford argument in a brief and inferences

therefrom the deference of truth owed well-pled factual averments in a complaint. See Fleury v.

U.S. Postal Service, No. 00-5500, 2001 WL964147, at *2 n.5 (E.D. Pa. Aug. 1, 2001) (“It is

axiomatic that statements or suggestions in briefs are not a substitute for well pled facts in a

complaint”). At some point prior to filing the Complaint and/or the subsequent amendments,

Parham obtained the “Short Certificate,” attached to his Opposition to Defendant Velazquez’s

Motion to Dismiss (ECF No. 37-1, p. 1), and became aware of the conditions set forth therein.

Parham’s failure to plead the existence of these conditions and his satisfaction of them require the

Court to assume, rather than infer, that Parham has pled an entitlement to bail. This is something

the Court may not do. As such, the Court cannot permit this case to proceed where Parham has

not “set out sufficient factual matter to show that the claim is facially plausible.” Fowler, 578 F.3d

at 210 (emphasis added).

 V.    CONCLUSION

       As this point is dispositive, the Court need not address the Defendants’ remaining

arguments. The Motions to Dismiss will be granted as to all Defendants, without prejudice, and

Plaintiff will have one final opportunity to amend in accordance with the accompanying Order.


                                                      BY THE COURT:


                                                      /s/ C. Darnell Jones, II
                                                      C. DARNELL JONES, II            J.

                                                  5
